Citation Nr: 1811395	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-09 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 11, 2015, and a rating in excess of 50 percent thereafter.  

2. Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).   


REPRESENTATION

Veteran represented by:	Robert V. Chisholm 


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1966 to January 1969.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a July 2010 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a January 2017 decision, the Board denied the Veteran's claim for entitlement to an initial increased rating for PTSD in excess of 30 percent prior to December 11, 2015, and in excess of 50 percent from that date.  The Veteran appealed the matter to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2017, the Court granted a Joint Motion for Partial Remand (JMR) on the increased rating claim for readjudication consistent with the JMR.  

The Board notes that the Veteran's representative has asserted that the Veteran is entitled to TDIU on the basis of his inability to maintain employment based on the severity of his service-connected disabilities, to include his service-connected PTSD.  Therefore, the Board has listed the raised TDIU claim as an additional issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claims for an increased rating for PTSD and entitlement to TDIU may be adjudicated on the merits.

The Veteran submitted additional evidence in December 2017 and waived regional office consideration.  The evidence consists of a lay statement from the Veteran describing his symptoms related to PTSD, coronary artery disease (CAD), and diabetes mellitus (DM) and how these conditions affect his ability to work and an evaluation from a private psychologist, Dr. E.D.B.  See Veteran's Application for Increased Compensation Based on Unemployability December 2017 and Medical Treatment Facility December 2017.  The recently submitted evidence indicates worsening of the Veteran's service connected disabilities of PTSD, CAD, and DM.  

Dr. E.D.B. opined that the Veteran has had serious social and occupational impairments since January 2010.  However, the Veteran's December 2015 VA examination for PTSD found only an occasional decrease in work efficiency due to occupational and social impairment.  Dr. E.D.B.'s evaluation included several assessments to include the Veteran's Beck Depression Inventory (BDI).  The Veteran's score was 31, indicating severe depression.  This is an increase from the Veteran's August 2010 BDI score of 24, which suggested moderate depression.  The Veteran also took the Posttraumatic Stress Disorder Checklist (PCL) as part of Dr. E.D.B.'s evaluation and received a score of 65 for the one month checklist and a total score on the 11 month checklist of 67.  According to the Veteran's treatment records from 2010, the Veteran went from a score in the 60s at his first cognitive processing therapy to a score of 46 as of August 2010.  A comparison of the Veteran's scores from his VA treatment records and his assessment with Dr. E.D.B. suggests a worsening of his PTSD.    

Moreover, at the December 2015 VA examination the Veteran reported that he does not want to hurt anyone, which is consistent with the medical records repeatedly noted that the Veteran did not have suicidal or homicidal ideations.  However, the Veteran and his representative now contend the Veteran presents a danger to himself and others.  

Furthermore, the Board notes that the private medical evaluation does not provide a thorough representation of the evidence of record and therefore has limited probative value.  For example, the evaluation noted that the Veteran complained of depression and concentration problems at his social security disability evaluation; however, did not discuss the evaluator's findings that the Veteran did not have a medically determinable impairment and did not have any limitations in the areas of concentration, persistence, and pace, social functioning, or activities of daily living.  

Additionally, the Leibowitz Social Anxiety Scale conducted by Dr. E.D.B. noted that the Veteran never fears or avoids taking skills test, expressing agreement or disagreement with a stranger, giving a prepared talk to a group, attempting a romantic relationship, or giving a party but severely fears being observed while working or being observed while writing.  The Veteran's total score indicated moderate social anxiety; however, Dr. E.D.B.'s assessment concluded that the Veteran has a serious social impairment.  Also, the Veteran's responses to the assessment are inconsistent with the Veteran's report that he "cannot be around any people at all."  See Veteran's Application for Increased Compensation Based on Unemployability December 2017.      

For the reasons discussed above, the Board finds the evaluation by Dr. E.D.B. and lay statement of the Veteran suggests a worsening of the Veteran's condition since his December 2015 VA examination.  Additionally, the record contains conflicting evidence that requires clarification.  As such, the evidence of record is insufficient to determine the severity of the Veteran's PTSD during the appellate period.  Therefore, additional VA examinations is required.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As noted above, TDIU has been raised by the record.  This issue is inextricably intertwined with the Veteran's increased rating claim for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, additional development in the form of an examination is required to determine the impact the Veteran's service-connected disabilities have on his employability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination by an appropriately skilled medical professional to ascertain the severity of his service-connected PTSD throughout the appeals period.  The examiner should review the claims file and the review must be noted in the examination report.

(a) The examiner should indicate the current level of occupational and social impairment; and

(b) The examiner should indicate, retrospectively, to the extent feasible, the level of occupational and social impairment between January 2010 and the current examination.

(c) The examiner must also provide an assessment of the Veteran's functional limitations due to PTSD, including how they may relate to his ability to function in a work setting and to perform work tasks, to include the ability to obtain or retain employment.

(d) The examiner should review the record and comment on whether he/she agrees with the medical conclusions of Dr. E.D.B., a private psychologist.  See Medical Treatment Record - Non-Government Facility December 2017.

Additionally, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.

A complete rationale for all medical opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).

2.  Schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The claims file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished.  The examiner must take a history of the Veteran's educational and employment background.

The examiner must indicate the impact the Veteran's service-connected disabilities have on his ability to perform the mental and physical acts necessary to secure and follow substantially gainful employment.  

In offering any opinion, the examiner should consider the evidence of record, to include any lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




